UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7214


GAY EUGENE BLANKENSHIP,

                Plaintiff - Appellant,

          v.

DARRELL RANDOLPH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-ct-03171-FL)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gay Eugene Blankenship, Appellant Pro Se. Yvonne Bulluck Ricci,
Assistant  Attorney   General,  Raleigh,  North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gay Eugene Blankenship seeks to appeal the district

court’s order denying his motion to strike Defendant’s answer

and denying his request for a copy of the Federal Rules of Civil

Procedure.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,   28    U.S.C.    § 1292   (2006);   Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Blankenship seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense     with   oral     argument    because   the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        2